United States Court of Appeals
      for the Federal Circuit
                 ______________________

            THE MEDICINES COMPANY,
                 Plaintiff-Appellant

                            v.

                   HOSPIRA, INC.,
               Defendant-Cross-Appellant
                ______________________

                  2014-1469, 2014-1504
                 ______________________

    Appeals from the United States District Court for the
District of Delaware in No. 1:09-cv-00750-RGA, Judge
Richard G. Andrews.
                ______________________

     ON PETITION FOR PANEL REHEARING
          AND REHEARING EN BANC
             ______________________

    EDGAR HAUG, Frommer Lawrence & Haug LLP, New
York, NY, filed a combined petition for panel rehearing
and rehearing en banc for plaintiff-appellant. Also repre-
sented by PORTER F. FLEMING, ANGUS CHEN.

    BRADFORD PETER LYERLA, Jenner & Block LLP, Chi-
cago, IL, filed a response to the petition for defendant-
cross-appellant. Also represented by SARA TONNIES
HORTON, AARON A. BARLOW.
                  ______________________
2                   THE MEDICINES COMPANY    v. HOSPIRA, INC.




     Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
    MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
            HUGHES, and STOLL, Circuit Judges.
PER CURIAM.
                        ORDER
    Plaintiff-Appellant The Medicines Company filed a
combined petition for panel rehearing and rehearing en
banc. The petition was considered by the panel that
heard the appeal and thereafter referred to the circuit
judges who are in regular active service. A response was
invited by the court and filed by Defendant-Cross-
Appellant Hospira, Inc. A poll was requested and taken,
and the court decided that the appeal warrants en banc
consideration.
     Upon consideration thereof,
     IT IS ORDERED THAT:
   (1) The petition for rehearing en banc of Plaintiff-
Appellant The Medicines Company is granted.
    (2) The court’s opinion of July 2, 2015, is vacated, and
the appeal is reinstated.
    (3) The parties are requested to file new briefs. The
briefs should address the following issues:
         (a) Do the circumstances presented here consti-
     tute a commercial sale under the on-sale bar of 35
     U.S.C. § 102(b)?
          (i) Was there a sale for the purposes of § 102(b)
          despite the absence of a transfer of title?
          (ii) Was the sale commercial in nature for the
          purposes of § 102(b) or an experimental use?
         (b) Should this court overrule or revise the prin-
     ciple in Special Devices, Inc. v. OEA, Inc., 270 F.3d
THE MEDICINES COMPANY   v. HOSPIRA, INC.                    3



    1353 (Fed. Cir. 2001), that there is no “supplier excep-
    tion” to the on-sale bar of 35 U.S.C. § 102(b)?
    (4) The new en banc briefs shall be electronically filed
in the ECF system, and thirty paper copies of each brief
shall be filed with the court. Two paper copies of each en
banc brief shall be served on opposing counsel. Given
that Hospira, Inc. was the original cross-appellant on the
issues to be addressed, Hospira, Inc.’s en banc brief is due
45 days from the date of this order. The Medicines Com-
pany’s en banc response brief is due within 30 days of
service of Hospira, Inc.’s en banc brief, and the reply brief
within 15 days of service of the response brief. Briefs
shall adhere to the type-volume limitations set forth in
Federal Rule of Appellate Procedure 32 and Federal
Circuit Rule 32.
   (5) Briefing should be limited to the issues set forth
above.
    (6) The court invites the United States Department of
Justice to file a brief expressing the views of the United
States as amicus curiae. Other briefs of amici curiae will
be entertained, and any such amicus briefs may be filed
without consent and leave of court but otherwise must
comply with Federal Rule of Appellate Procedure 29 and
Federal Circuit Rule 29.
    (7) The parties are directed to file with the court thir-
ty paper copies of their original briefs and joint appendix
within 17 days from the date of this order.
    (8) Oral argument may be held at a time and date to
be announced later.
                                    FOR THE COURT

November 13, 2015                   /s/ Daniel E. O’Toole
     Date                           Daniel E. O’Toole
                                    Clerk of Court